DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3, 5-7, 9-11, and 13-22 are pending.
Claims 4, 8, and 12 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.

Response to Arguments
Applicant’s arguments have been fully considered but they are moot in view of new ground(s) of rejection. See discussion below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pulliam et. al. (US 9782122 B1, Feb. 4, 2015) (hereinafter “Pulliam”) in view of Conero et al. (US 20050049501 A1, March 3, 2005) (hereinafter “Conero”).
Regarding claims 1, 11, and 22, Pulliam teaches a wearable device (and a method of use) for monitoring and treatment of a medical condition, comprising a device housing and means (920, Fig. 3) for securing the housing to a user; a sensor (e.g., 915, Fig. 9) component; a user interface disposed on a primary face of the device housing; a software component operatively coupled to the sensor component and configured to display data upon the user interface (e.g., 35:35-36:27); a communication component operatively coupled to the software component; and a treatment component (925, Fig. 5) operatively coupled to the software component, configured to deliver medication to the user.  See, e.g., 48:53-49:33; 50:29-51:3 and Fig. 9.
Pulliam teaches measurement of various physiological parameters, such as blood oxygen concentration.  See, e.g., 23:50-24:40.  Pulliam also teaches calibration of sensors.  See, e.g., 25:65-9.
However, Pulliam does not teach monitoring at least one of radial artery temperature and/or biomarkers in interstitial fluid.  
Conero teaches monitoring radial artery temperature.  See, e.g., [0085] (“Note that E.sub.b0 and E.sub.b0 TC advantageously allow the system the ability to measure the temperature of the sensor directly, and perform calibration of the system based thereon. When used on the radial artery, this 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Conero with the invention of Pulliam in order to more precisely calibrate the sensors, thereby improving the monitoring and treatment of physiological conditions of the user.  	
Pulliam also does not disclose that the treatment component is disposed within the device housing or securing means.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Pulliam such that the treatment component is disposed within the device housing or securing means in order to provide a more integrated system.
Regarding claims 2 and 3, Pulliam teaches a wearable device for monitoring and treatment of a medical condition, wherein the device is a digital-electronic wrist watch, and wherein the wristwatch is a smartwatch (e.g., 920, Fig. 9). 
Regarding claims 5-7, Pulliam teaches a wearable device for monitoring and treatment of a medical condition, wherein the user interface is a graphical user interface (GUI) (as recited in claim 5); wherein the user interface is configured to accept user input (as recited in claim 6); wherein the user interface is configured to display data collected by the sensor component, communicated data, treatment recommendation, administered medication, and instructions (as recited in claim 7).  See, e.g., 47:37-51; 48:20-54 and Fig. 3B, 6.
Regarding claim 9, Pulliam teaches a wearable device for monitoring and treatment of a medical condition, wherein the communications component comprises at least one of wired internet connection, WiFi internet capability, Bluetooth capability, cellular capability.  See, e.g., 19:1-7; 48:66-49:22
Regarding claim 10, as discussed above, Pulliam teaches a wearable device for monitoring and treatment of a medical condition, wherein the treatment component comprises at least one of drug delivery, treatment recommendation, and treatment instruction. 
Regarding claims 13 and 14, Pulliam teaches a method for monitoring and treatment of a medical condition, wherein assessing date comprises comparing the data to known standards and/or previously collected user data (as recited in claim 13); wherein determining treatment for the medical condition comprises at least one of software analysis of the assessed data, communication with remote databases or skilled providers, and user self-determination (as recited in claim 14).  See, e.g., 27:34-40; 34:34-643; 46:50-54.
Regarding claim 15, as discussed above, Pulliam teaches a method for monitoring and treatment of a medical condition, wherein treating the medical condition comprises at least one of drug delivery to the user from a container disposed on the wearable device or directly or electronically linked to the wearable device, displaying a treatment recommendation, and alerting a skilled provider. 
Regarding claims 16-21, Pulliam teaches a wearable device (and a method of use) for monitoring and treatment of a medical condition, wherein the medical condition is pain.  See Abstract.  Pulliam also teaches that “[i]n addition to chronic pain, it is an object of the present invention that the method, system or device will have implications for other monitoring disorders (e.g., depression) that affect behavioral patterns and rely on subjective patient self-assessment.”  See 2:60-64.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the device and method taught by Pulliam for monitoring and treatment of hypertension (as recited in claim 16); wherein monitoring the biological condition comprises measuring blood pressure (as recited in claim 17); wherein treating the medical condition comprises administering an anti-hypertensive drug disposed within a container on the wearable device or connected directly or electronically to the wearable device (as recited in claim 18); for monitoring and treatment of opiate overdose (as recited in claim 19); wherein monitoring the biological condition comprises at least one of detecting miosis, monitoring oxygen saturation, and monitoring respiratory rate (as recited in claim 20); wherein treating the medical condition comprises administering an opiate antagonist drug disposed within a container on the wearable device (as recited in claim 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792